10/21/2020


        IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 19-0075



                              No. DA 19-0075

IN THE MATTER OF:

J.S.,

             Respondent and Appellant.



                           AMENDED ORDER


        Upon consideration of Appellant’s motion for extension of time, and

good cause appearing,

        IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including November 2, 2020, within which to prepare,

file, and serve Appellant’s opening brief on appeal.

        No further extensions will be granted.




                                                                 Electronically signed by:
                                                                       Mike McGrath
                                                          Chief Justice, Montana Supreme Court
                                                                     October 21 2020